3A73

                                Mr.Terry Sterlin
                                    TDCJ-ID#816777
                                      Diboll Unit
                             1604    South First Street
                               Diboll,Texas      75541



                                    December   5,2017



The Honorable Clerk,
Ms.Deana Williamson
Texas Court of Crimianl Appeals
P.O. Box 12308, 'Capitol Station
Austin,Texas      78711



Re: WR-25,73908
Trial Cause No.      26496    A-3

Motion   For Reconsideration




Dear   Honorable    Clerk,
   Enclosed, please find one Motion for Reconsideration in re
gards to the above titled numbered cause. I respectfully re
quest that once you have received these-papers that you file,
stamp-date them and bring them to the attention of the Honorable
Justices    so that a decision           can be rendered on my request for
relief   stated    herein.
   In closing, I thank you in advance for any assistance                           that
you may provided concerning this matter.




Respectfully,



^^uUv\ MMAvj
Terry Sterlin
TDCJ-ID*816777
Diboll Unit
1604 South Frist      Street
Diboll,Texas,      75541 -




                                                        COURTOF CRIMINAL APPEALS
                                                             DEC 18 2017
                                                        Deana Williamson, Clerk
                                              IN    THE


                           TEXAS     COURT    OF    CRIMINAL       APPEALS


                                        AUSTIN,TEXAS


                                                    $




EX   PARTE                                          $

TERRY      STERLIN                                  S

                                                    $           WR-25,739-08




                     APPLICANT'S       MOTION       FOR       RECONSIDERATION




TO   THE      HONORABLE " J.USTICES ' OF                 THE     COURT OF CRIMINAL         APPEALS:

      COMES NOW,          Terry Sterlin,TDCJ-ID#816777,                 hereinafter referred

to    as     the     "Applicant"        in     his        pro se capacity and files this

Motion       For     Reconsideration           in regards to the Court 's dismissal

of his post-conviction Writ Of Habeas Corpus,                             pursuant to Article

11.07       sec.     4,     Texas     Code of Criminal Procedure,                and will res-            ^m
                                                                                       RECEIVED IN
pectfully show this Honorable Court the following:                                   COURT OF CRIMINAL APPEALS

                                                                                           DEC 1.8 2017
                                                ' I.                                 Deana Williamson, Clerk
                                    STATEMENT       OF    THE    CASE
                                                I
      On     or    about      September of 2017, the applicant filed a "Sub

sequent           Post-Conviction"           Writ        of Habeas Corpus Article 11.07,

contending that             his second application was based                          on      "Newly

Discovered          Evidence"        that     was       not    avaiable   or   not    known   at   the


time of the          of his trial which was a Google map that showed the

area and distance of where the alleged offense ocurred ana the




                                                   -1-
allegation           that        he     sold,possessed                 or obtained drugs in a drug

free        zone     within           1000 .yards              of     a school       in violation of the

Texas        Health        &     Safety Code for which he was convicted.                             He con

tends         that        with        this     "New Evidence"                it   clearly shows that he

was     denied           his     14th        and     6th        Amendment rights to Due Process

and     Effective              Assistance          of,     Counsel          of the    United States Con

stitution.           He        further        asserts           that        trial     counsel     failed to

to     investigate              the     alleged           offense           and     if had done so would

of     proven        that the offense did not occur-                                where the indictment

alleged and the charged offense may have been reduced to a lesser-

included           offense        to     a     2     year           State jail offense rather than

a     ^nd     degree           felony,        therefore,              he     asserts that the outcome
could        of     been       different            had        trial counsel          acted differently

and     had        his     best        intrest            at        hand.    He further contends that

by trial counsel's failure to investigate the case, he was ineff

ective at a "Critical Stage" of the criminal proceedings.

                                 Strickland v. Washington,                        466 U.S. 668,
                                 104 S. Ct. 2052,       80 L.Ed.2d 674(1984);
                                 Hernandez          v.    State,       988 S.W. 2d   770,
                                 77 2, (Tex.Crim.App. 1999) .

                                 "It is well settled that the right to
                                 effective assistance of counsel applies
                                 to certain steps before trial,especially
                                 having counsel present at ALL "Critical
                                 Stages" of the criminal proceedings..."

                                 Montejo v. Louisana,566 U.S. 778,786
                                 (2009)quoting: United States v. Wade,
                                 388 U.S. 218,    227-28(1967).




                                                          -2-
                                                      II.
                                         Haines       v.    Kerner




       The        applicant        contends thafbecause of his failure to inform

this     Honorable           Court       that     his successive post-conviction writ

of     habeas           corpus     was    based on "Newly Discovered Evidence" and

violations              of his    Texas and United States Constitutional                     right's

he should not be held                to the same standards as a                 license attorney

since        he     is     not     trained       in        the rules of the Court,          criminal

and appellate procedure and should hot be denied his right to the

"Great Writ" when he shows that he                              has met the burden of proof that

he has suffered a miscarriage of                           justice.



                                 Haines v. Kerner, 404 U.S. 519, 521,                  92
S. Ct. 594, 30 L.Ed.2d 652(1972).




                                                      Ill
                                                 PRAYER




       WHEREFORE,PREMISES                CONSIDERED,              THE.   Applicant    respectfully

prays        to     this     Honorable          Court that after reviewing               the alle

gations           and     attached       exhibit           he      attached to the 2nd writ of

habeas        corpus        article        11.07           that     it grant him relief in the

intrest of justice, so prays the applicant.



Respectfully Submitted,


                                                Executed on this the             5"    day of Qei 201?
Terry Sterlin
TDCJ-10^816777
Diboll       Unit
1604    South       First    Street
Diboll,Texas             75541


                                                      -3-
                                    IV.
                          UNSWORN   DECLARATION




      I,Terry Sterlin,TDCJ-ID*816777, being presently incarcerated

at the Diboll Unit, a private facility of Manangement & Training

Incorporation, a contractor of the Texas Department of Criminal

Justice Institutional Division, do hereby declare under penalty

of perjury -that the alleged statements contained herein are true

and   correct.




Executed on this the     «S~ tK day of Qe.C> , ,2017.




Respectfully Submitted,




 A N, ASWfl lo JxMA—•
Terry Sterlin     "
TDCJ-ID4816777
Diboll Unit
1604 South First Street
Diboll,Texas 75541




                                    -4-